              Case 6:20-cv-00980-ADA Document 48 Filed 08/16/21 Page 1 of 4

                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU Investments, LLC d/b/a Brazos Licensin

vs.                                                  Case No.: 6:20-cv-00980-ADA
Canon Inc.,


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Michael C. Chow                                           , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Canon Inc.                                        in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
                Orrick, Herrington & Sutcliffe LLP                       with offices at:

               Mailing address: 2050 Main Street, Suite 1100

               City, State, Zip Code: Irvine, CA 92614

               Telephone: 949-567-6700                      Facsimile: 949-567-6710


       2.      Since    2010                                  , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of California                   .

               Applicant's bar license number is 273912                                                 .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
                Central District of California              12/14/2010

                Eastern District of Texas                   2/25/2013

                Northern District of California             3/3/2017
     Case 6:20-cv-00980-ADA Document 48 Filed 08/16/21 Page 2 of 4

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):
       N/A




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:
       N/A




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):
       N/A




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
Case 6:20-cv-00980-ADA Document 48 Filed 08/16/21 Page 3 of 4
              Case 6:20-cv-00980-ADA Document 48 Filed 08/16/21 Page 4 of 4

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


WSOU Investments, LLC d/b/a Brazos
Licensin
vs.                                                      Case No.: 6:20-cv-00980-ADA
Canon Inc.,



                                                       ORDER

       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Michael C. Chow                                            , counsel for

Canon Inc.                                               , and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Michael C. Chow                           may appear on behalf of Canon Inc.

in the above case.

       IT IS FURTHER ORDERED that Michael C. Chow                                                , if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

       SIGNED this the                day of                                         , 20 21      .




                                                          UNITED STATES DISTRICT JUDGE




                                    Reset all fields         Print Form
